Plaintiff recovered judgment in the circuit court for Allegan county against the principal defendants which was affirmed.258 Mich. 38. Plaintiff, after the cause was remanded to the Allegan circuit court, caused a writ of garnishment to be issued directed to the garnishee defendant. This writ of garnishment was served in Wayne county. Defendants contend this was not a good service because out of the jurisdiction of the court. The trial court held the service good. The garnishee defendant appeals, claiming the service of the writ of garnishment was not good because it was served in Wayne county, and the garnishee defendant is not liable because of want of notice of the accident from the principal defendant prior to the cancellation of its policy. The writ of garnishment was authorized by 3 Comp. Laws 1929, § 14857, and the service in Wayne county was in compliance with 3 Comp. Laws 1929, § 14892. There was some dispute as to the date the garnishee defendant was notified by the principal defendant that suit had *Page 166 
been commenced against him, but it fairly appears such notice was given by the principal defendant to the agent of the garnishee defendant immediately after service of summons on the defendant Wilson in the principal case. We see no reason for disturbing the conclusions of the trial court upon this question of fact.
Judgment affirmed, with costs.
McDONALD, C.J., and CLARK, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.